I cannot concur.
(1) The definite instructions that the deed was to be delivered upon the death of the grantor bring this case within the doctrine of Hagen v. Hagen, 136 Minn. 121, 161 N.W. 380, L.R.A. 1917C, 964, and Ingersoll v. Odendahl, 136 Minn. 428, 162 N.W. 525. The rights of the parties were fixed by the delivery of the deed. Such is the positive and undisputed evidence. To my mind there is nothing surprising in the decedent being satisfied with a life estate which the deed transaction reserved to him. His expression of satisfaction of being "through with the land now" and "that he wouldn't have that to worry about" cannot be reconciled upon any other theory, but this expression of the grantor is consistent only with an intention and understanding of having conveyed title by the deed.
(2) I cannot follow the suggestion that the Winona conference agreement may amount, on the record as it now stands, to a refusal by the grantee to accept the deed. This suggestion is attributed to the circumstances and acts of the parties, not resting upon any specific language indicating an intention to refuse to accept. There is evidence to the effect that respondent told his brother, the other grantee, to put the deed on record. The custodian had delivered the deed to the brother. The record is barren of the language used in the Winona conference, but there is no intimation or reference given by any witness that respondent intended to reject the deed of absolute conveyance in lieu of a life estate given him under the will. I am satisfied that he never had any such intention. In fact the case was not tried upon any such theory and it is apparent that neither side assumed to put in any evidence for or against such theory. *Page 390